EXAMINER’S COMMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In applicant’s Remarks filed on 1/11/2022, claims 4, 11, 18 were/remain cancelled; claims 1, 8, 15 were amended; no claims were added. As a result, claims 1-3, 5-10, 12-17, 19-20 are pending, of which claims1, 8, and 15 are in independent form.
Allowable Subject Matter
Claims 1-3, 5-10, 12-17, 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  applicant’s argument in page 8 of Remarks filed on 1/11/2022 is persuasive.
As to claims 1, 8, and 15, the prior art of record and further search does not explicitly teach the following limitation – “upon determining that the conditions detected at the RTU warrant the data protection operation and the forensics procedures, initiating, by the ISF chip, the data protection operation and the forensics procedures, including: initiating a data self-destruct of the RTU data by the ISF chip; engaging an emergency power supply; and activating a homing beacon and localization services” in claims 1, 8, 15, in view of all other limitations of claims 1, 8, and 15, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE K SONG/Primary Examiner, Art Unit 2497